This suit is brought to recover the rent reserved in a written lease. The defendant was ousted by reason of the foreclosure of a tax sale certificate and sought and did recover by counter-claim the rent it had paid in advance and before ouster. It also had judgment. The landlord appeals. *Page 559 
If the landlord would avoid the loss of his rents he should have protected his property from the foreclosure of tax liens. He was a party to the Chancery proceedings and so was the defendant. It is too late to urge that the Chancery proceedings did not cover the precise property. Assuming, but not deciding, that the question was one for proof by the tenant, we think that it met its burden and the evidence supports the verdict. A suit for rent, after ouster by the municipality, is a strange anomaly in the pattern of justice.
The judgment is affirmed, with costs. *Page 560